Exhibit 10.8

 

FIRST AMENDMENT TO

TEXAS DIVISION OF ASSETS AGREEMENT

 

THIS FIRST AMENDMENT TO TEXAS DIVISION OF ASSETS AGREEMENT (this “Amendment”) is
entered into this 6th day of February, 2014 (the “Execution Date”), by and among
Hess Corporation, a Delaware corporation (“Hess Parent”), ZaZa Energy
Corporation, a Delaware corporation (“ZaZa Parent”) and ZaZa Energy, LLC, a
Texas limited liability company (“ZaZa Energy”).  Hess Parent, ZaZa Parent and
ZaZa Energy are sometimes referred to herein as the “Parties” and each, a
“Party”.

 

WHEREAS, the Parties entered into that certain Texas Division of Assets
Agreement dated July 25, 2012 (the “DOA”), pursuant to which the Parties agreed
to terminate their business relationship and to divide the Texas Combined Assets
(defined below) among the Parties in accordance with the terms thereof; and

 

WHEREAS, the Parties are also party to that certain Settlement and Release
Agreement dated as of the Execution Date pursuant to which each Party agrees to
settle and release certain claims against the other Party, including by amending
the DOA to effect the release by Hess Parent of claims to proceeds of certain
litigation relating to the Sweet Home Leases (defined below);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby amend the DOA as follows:

 

1.             Certain Definitions.  Unless otherwise defined in this Amendment,
all capitalized terms will have the meanings set forth in the DOA.

 

2.             Amendment of Section 2.3(c).  Section 2.3(c) of the DOA is hereby
deleted in its entirety and the following Section 2.3(c) is hereby substituted
therefor:

 

(c) Payment of Certain Claim Proceeds.  Effective upon Closing, Hess Parent
hereby assigns to ZaZa Energy any claims that Hess Parent may have against Third
Parties with respect to such Third Parties’ obligations prior to or as of the
Closing Date to deliver to Hess Parent Leases covering lands in the Hackberry
Area, the Moulton Area or the Sweet Home Area, including any and all recoveries
that are or may be obtained by ZaZa Energy or ZaZa Parent in connection with,
the lawsuit styled ZAZA v. EMERALD LEASING LLC, FLMK ACQUISITION, LLC, ET AL.

 

3.             Amendment Compliance.  The Parties acknowledge that this
Amendment complies with the requirements to alter or amend the Agreement, as
stated in Section 13.8 of the DOA.

 

4.             References.  All references to the DOA shall be considered to be
references to the DOA as modified by this Amendment, and, except as modified
hereby, the DOA shall remain in full force and effect.

 

5.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall be

 

--------------------------------------------------------------------------------


 

deemed an original instrument, but all such counterparts together shall
constitute but one agreement.  A Party’s delivery of an executed counterpart
signature page by facsimile (or email) is as effective as executing and
delivering this Amendment in the presence of the other Parties.  No Party shall
be bound until such time as all of the Parties have executed counterparts of
this Amendment.

 

6.             Incorporation by Reference.  Section 1.2 of the DOA and
Section 13.4 of the DOA are incorporated herein mutatis mutandis.

 

 [SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been signed by each of the Parties on the
Execution Date.

 

 

HESS CORPORATION

 

 

 

 

 

By:

/s/ RE Fast

 

Name: RE Fast

 

Title: VP

 

 

 

 

 

ZAZA ENERGY CORPORATION

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name: Scott Gaille

 

Title: CCO & General Counsel

 

 

 

 

 

ZAZA ENERGY, LLC

 

 

 

 

 

By:

/s/ Scott Gaille

 

Name: Scott Gaille

 

Title: CCO & General Counsel

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

TEXAS DIVISION OF ASSETS AGREEMENT

 

--------------------------------------------------------------------------------